—In an action to recover damages for breach of a contract for 4;he sale of real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated August 26, 1986, which, inter alia, denied its motion to strike the defendants’ affirmative defenses and for summary judgment, and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court, Queens County, that the memorandum relied upon by the plaintiff does not comply with the Statute of Frauds (General Obligations Law § 5-703 [2]). The memorandum, which included the notation that "[f]urther details will be developed by two parties’ lawyers in 10 days”, clearly indicated an intent to later fix and formalize missing terms and thus renders the memorandum insufficient (see, Read v Henzel, 67 AD2d 186, 188-189; Birnhak v Vaccaro, 47 AD2d 915, 916). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.